DETAILED ACTION
1.	REASONS FOR ALLOWANCE:	Claims 3-5 and 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 3, 4, 13 and 16 are allowable because Oda et al (Pub. No.: US 2009/0214201), Oda et al (Pub. No.: US 2016/0373187), Oda et al (Pub. No.: US 2018/0337726 cited by applicant), and Kobayashi et al (JP 2017085355 (A) cited by applicant), takes alone or in combination, fails to teach a pre-processing unit that acquires signal reception data representing one or more of a phase of a signal transmitted from a transmitter of a transmission device and received at a receiver of another transmission device via a transmission path, a reception strength, a reception quality, a voltage after conversion into an electric signal, and a signal processing parameter used in reception processing, and generates feature data to be used for state estimation from the acquired signal reception data; and an estimating unit that estimates a state of the transmission path, an abnormal state of the transmitter, or an abnormal state of the receiver, on the basis of the feature data, wherein the feature data includes at least one of phase 
Claims 5 and 17-19 are allowable because Oda et al (Pub. No.: US 2009/0214201), Oda et al (Pub. No.: US 2016/0373187), Oda et al (Pub. No.: US 2018/0337726 cited by applicant), and Kobayashi et al (JP 2017085355 (A) cited by applicant), takes alone or in combination, fails to teach a pre-processing unit that acquires signal reception data representing one or more of a phase of a signal transmitted from a transmitter of a transmission device and received at a 

Claim 14 is allowable because Oda et al (Pub. No.: US 2009/0214201), Oda et al (Pub. No.: US 2016/0373187), Oda et al (Pub. No.: US 2018/0337726 cited by applicant), and Kobayashi et al (JP 2017085355 (A) cited by applicant), takes alone or in combination, fails to teach a pre-processing unit that acquires a first signal reception data representing which is a signal processing parameter value used in reception processing for a signal transmitted from a transmitter of a transmission device and received at a receiver of another transmission device via a transmission path, or acquires a second signal reception data representing including one or more of a phase of the signal, a reception strength, a reception quality, a voltage after conversion into an electric signal and the signal processing parameter value, and generates feature data to be used for state estimation from the acquired the first signal reception data or the second signal reception data; and an estimating unit that estimates a state of the transmission path, an 
Claim 15 is allowable because Oda et al (Pub. No.: US 2009/0214201), Oda et al (Pub. No.: US 2016/0373187), Oda et al (Pub. No.: US 2018/0337726 cited by applicant), and Kobayashi et al (JP 2017085355 (A) cited by applicant), takes alone or in combination, fails to teach a pre-processing unit that acquires signal reception data representing one or more of a phase of a signal transmitted from a transmitter of a transmission device and received at a receiver of another transmission device via a transmission path, a reception strength, a reception quality, a voltage after conversion into an electric signal, and a signal processing parameter used in reception processing, and generates feature data to be used for state estimation from the acquired signal reception data; and an estimating unit that estimates an abnormal state of a transmission module used for the transmitter, or an abnormal state of a reception module used for the receiver, on the basis of the feature data, wherein each of the pre-processing unit and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636